      Case 2:20-cv-00012-JRS-MJD Document 35-1 Filed 03/30/20 Page 1 of 1 PageID #: 524

NAME: Martin S. Gottesfeld
NUMBER: 12982-104
Federal Correctional Institution
                                                                            tt:~::,t,:-~::~:;.:''.'') ··~·                            "'--..
                                                                                                                                          ·    ......',\'(•;;   .    .
                                                                                                                                                                    :·.



P.O. Box 33
Terre Haute, IN 47808
                                                                         Ft:iday, Mm:h aJth, ~ fbst:cn v. Uck, 487 U.S. a-ii (BB)
                                          --                                                           -~

                                          ¢>12982-104¢:>                                              ~.

                                                 US Oistr Court
                                                 921 OHIO ST
                                                 Room#104


                     R-'-''
                         """'.-i~~~ r~'          Terre Haute, IN 47807
                                                 United States
                                          )

                        ~~R ~ 0 'l.02'l
                           u.s.t~somcs.-
                                                                                                                                              ~·



                                               478:::7-37:.3829             llii1111 Illl1'llli 111! jjj I1ii1ili'if ii111 jnlijj ujil jj 111i 1i 11iF'1Z 3 4"' \J        }
